DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 4, 14 have been cancelled.
Claims 1-3, 5-6, 11-13, and 15-16 are rejected.
Claims 7-10, 17-20 are objected to.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
The Applicants argued some of the features of the claimed subject matter, i.e., “wherein the controller is configured to, when receiving a plurality of speed profiles of vehicles that are driving on the each section from a server, select one speed profile that is most similar to a driving style of a driver of a host vehicle, and operate the host vehicle based on the selected one speed profile.” not taught by the prior art on record, i.e., HEINZE in view of Song. The Examiner kindly disagrees and points the Applicants’ attention the following:

a)  Regarding the limitations “…when receiving a plurality of speed profiles of vehicles that are driving on the each section from a server…”, HEINZE clearly teaches “For collecting this type of data relating to the driving behavior of a plurality of other drivers, for example, in each individual transportation vehicle, a plurality of transportation vehicles, e.g., a transportation vehicle fleet, the values for the speed and the distance, as described above, are determined and stored…If this takes place in a plurality of transportation vehicles, many data sets can be collected and stored on the external computer.”, “…the values for the speed and/or distances of many transportation vehicles, i.e., the driving behavior of many drivers...The external computer operates here as a server.”, “…it can be evaluated how fast a driver has passed a specific route section of a road, for example, a bend”, as taught in ¶ [0113]-¶ [0117], ¶ [0123]-¶ [0126], ¶ [0143]-¶ [0149], and exhibited in Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, Fig. 6 elements 401-403.

    b) Concerning the limitations “…select one speed profile that is most similar to a driving style of a driver of a host vehicle…”, HEINZE clearly teaches “Based on the comparison and the evaluation of the corresponding information…functions in the transportation vehicle are actuated…the already-mentioned bend, a specific speed for a driver of a transportation vehicle has been determined and compared with other speeds of other drivers, the driver assistance system can be optimized in such a manner that, for example, when passing the bend again, the transportation vehicle has an improved bend position or that the transportation vehicle is held on the road without any swerving. In addition, the driving situation can be taken into account such as, for example, the wetness of the road, and the driver assistance system can be additionally actuated depending on this.”, “…corresponding parameters of a driver profile such as, for example, the speed can then be adapted...”, as taught in ¶ [0113]-¶ [0117], ¶ [0123]-¶ [0126], ¶ [0143]-¶ [0149], and exhibited in Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, Fig. 6 elements 401-403.

     c) In regards to the limitations “..and operate the host vehicle based on the selected one speed profile…”, HEINZE clearly teaches “Based on the comparison and the evaluation of the corresponding information…functions in the transportation vehicle are actuated…the already-mentioned bend, a specific speed for a driver of a transportation vehicle has been determined and compared with other speeds of other drivers…”, “…corresponding parameters of a driver profile such as, for example, the speed can then be adapted...”, as taught in ¶ [0113]-¶ [0117], ¶ [0123]-¶ [0126], ¶ [0143]-¶ [0149], and exhibited in Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, Fig. 6 elements 401-403.
          Therefore, HEINZE in view of Song teaches all the limitations in question as explained above. Hence, the previous rejection is maintained with some elucidations to clarify the Examiner’s position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEINZE et al.  (US Pub. No.: 2018/0319405 A1: hereinafter “HEINZE”) in view of Song (US Pub. No.: 2019/0168742 A1: hereinafter “Song”).

          Consider claim 1:
                     HEINZ teaches a vehicle controlling device (HEINZ, e.g., “…The driving behavior of the one driver is evaluated based on the driving behavior of the other drivers for at least one specific driving situation, and functions in the transportation vehicle are actuated based on the evaluation thereby achieving a comfortable adjustment of the functions for the driver...” of Abstract, ¶ [0032], ¶ [0036], and Figs. 2 steps 200-205, Fig. 3 elements 301-303) comprising: a navigation device configured to set (e.g., a driver assistance system, a navigation system) a route from a current location to a destination (HEINZ, e.g., “…The external server device can communicate with a transportation vehicle computer via commonly used hardware such as, for example, via a navigation device...”, therefore, setting a route, of ¶ [0039], ¶ [0093], ¶ [0128], and Figs. 2 steps 200-205, Fig. 3 elements 301-303); a transceiver configured to receive a speed profile (e.g., the values for the speed and the distance are determined and stored, therefore, receiving) for each section on the route (HEINZ, e.g., “…a plurality of transportation vehicles, e.g., a transportation vehicle fleet, the values for the speed and the distance, as described above, are determined and stored. Via an interface attached at the transportation vehicle computer, for example, via a CAN adapter...”, of ¶ [0113]-¶ [0117], and Figs. 2 steps 200-205, Fig. 3 elements 301-303); and a controller configured to: divide the route into a plurality of sections (HEINZ, e.g., “…the plurality of data sets can be transferred from the external computer by the above procedure onto a transportation vehicle computer so that the values for the speed and/or distances of many transportation vehicles, i.e., the driving behavior of many drivers, can be provided to a transportation vehicle...”, “…it can be evaluated how fast a driver has passed a specific route section of a road, for example, a bend”, of ¶ [0113]-¶ [0117], ¶ [0123]-¶ [0126], and Figs. 2 steps 200-205, Fig. 3 elements 301-303); and correct the map based on the received speed profile for the each section (HEINZ, e.g., “…After traveling through a section of a route, driving data of the driver are compared with the driving data of other drivers (temporally or temporally coherently as described above). Corresponding parameters of a driver profile such as, for example, the speed can then be adapted...”, of ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403).
                    HEINZ further teaches wherein the controller is configured to: when receiving a plurality of speed profiles of the vehicles that are driving on the each section for the each section from a server (“…it can be evaluated how fast a driver has passed a specific route section of a road, for example, a bend”, of ¶ [0113]-¶ [0117], ¶ [0123]-¶ [0126]), select (e.g., adapting the speed, therefore, selecting) one speed profile that is most similar to a driving style of a driver of a host vehicle (HEINZ, e.g., “…After traveling through a section of a route, driving data of the driver are compared with the driving data of other drivers...Corresponding parameters of a driver profile such as, for example, the speed can then be adapted...”, of ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, Fig. 6 elements 401-403); and operate the host vehicle based on the selected one speed profile (HEINZ, e.g., “…Corresponding parameters of a driver profile such as, for example, the speed can then be adapted...”, of ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], ¶ [0175], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 6). However, HEINZ does not explicitly teach a storage configured to store a map in which an on reference value and an off reference value of an engine are recorded.
                     In an analogous field of endeavor, Song teaches a hybrid vehicle controlling device (Song, e.g., “…A driving control method for a hybrid vehicle is capable of improving fuel efficiency of the hybrid vehicle…selecting a point of time at which an engine is turned on/off in the hybrid vehicle in response to a driving situation, and controlling driving of the engine and a motor accordingly….” of Abstract, ¶ [0031]- ¶ [0043], ¶ [0056]- ¶ [0058], and Figs. 1-5 steps S10-S40) comprising: a storage configured to store a map in which an on reference value and an off reference value of an engine are recorded (e.g., “…correct a basic engine-on reference value which is set to turn on an engine and a basic engine-off reference value which is set to turn off the engine…”, “…the controller C obtains the basic engine-on reference value from the map, the map selects and uses the basic engine-on reference value…previously stored according to the SOC of the battery and the vehicle velocity…” of Abstract, ¶ [0031]- ¶ [0043], ¶ [0056]- ¶ [0058], and Figs. 1-5 steps S10-S40). 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of HEINZ by adding the above features, as taught by Song, so as to efficiently utilize, and preserve the energy. 

           Consider claim 2:
                     The combination of HEINZ, Song teaches everything claimed as implemented above in the rejection of claim 1. In addition, HEINZ teaches wherein the transceiver is configured to: receive a speed profile for a corresponding section at a time of entering the each section (HEINZ, e.g., “…smoothness of the road and wetness of the road…Information relating to the bend position of the specific section of the route also constitutes examples for observable driving data...”, of ¶ [0103], ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], ¶ [0175], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 6). 

         Consider claim 3:
                     The combination of HEINZ, Song teaches everything claimed as implemented above in the rejection of claim 1. In addition, HEINZ teaches wherein the controller is configured to: divide the route starting from at least one of Interchange (IC), Junction (JC), a point at which a number of lanes increases, or a point at which the number of lanes decreases (HEINZ, e.g., “…at a speed at a specific time, e.g., at 15:10 over a section A1 of a route 401. To classify his driving behavior, for comparison driving data of a plurality of other drivers in a time interval from 15:00-15:20 on the same day, i.e., close in time to the travel of the driver, are evaluated...”, of ¶ [0103], ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], ¶ [0175], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5).        
                     
         Consider claim 5:
                     The combination of HEINZ, Song teaches everything claimed as implemented above in the rejection of claim 1. In addition, HEINZ teaches wherein the transceiver is further configured to: receive an average speed and an average acceleration of other vehicles that drive on a reference road (HEINZ, e.g., “…by a linear regression, an average speed for a not yet traveled section of the route can be calculated based on an average speed for an already traveled section of the route. On the basis of this estimate, for example, parameters, for example, for the driver assistance system, can be adapted and the actuation of functions of the driver assistance system can be optimized...”, of ¶ [0069], ¶ [0099], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5). 

          Consider claim 6:
                     The combination of HEINZ, Song teaches everything claimed as implemented above in the rejection of claim 5. In addition, HEINZ teaches wherein the controller is configured to: select (e.g., adapting the speed, therefore, selecting) one speed profile that is the most similar to the driving style of the driver of the host vehicle by using the average speed and the average acceleration of the other vehicles driving on the reference road (HEINZ, e.g., “…an average speed for a not yet traveled section of the route can be calculated based on an average speed for an already traveled section of the route. On the basis of this estimate, for example, parameters, for example, for the driver assistance system, can be adapted and the actuation of functions of the driver assistance system can be optimized...”, of ¶ [0069], ¶ [0099], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5), an average speed and an average acceleration of the host vehicle driving on the reference road, an average speed of each speed profile for the each section (HEINZ, e.g., “…an average speed for a not yet traveled section of the route can be calculated based on an average speed for an already traveled section of the route...”, of ¶ [0069], ¶ [0099], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5) and an average speed of a (HEINZ, e.g., “…On the basis of this estimate, for example, parameters, for example, for the driver assistance system, can be adapted and the actuation of functions of the driver assistance system can be optimized...”, of ¶ [0069], ¶ [0099], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5).

          Consider claim 11:
                     HEINZ teaches a method of vehicle controlling device (HEINZ, e.g., “…The driving behavior of the one driver is evaluated based on the driving behavior of the other drivers for at least one specific driving situation, and functions in the transportation vehicle are actuated based on the evaluation thereby achieving a comfortable adjustment of the functions for the driver...” of Abstract, ¶ [0032], ¶ [0036], and Figs. 2 steps 200-205, Fig. 3 elements 301-303), the method comprising: setting, by a navigation device, (e.g., a driver assistance system, a navigation system) a route from a current location to a destination (HEINZ, e.g., “…The external server device can communicate with a transportation vehicle computer via commonly used hardware such as, for example, via a navigation device...”, therefore, setting a route, of ¶ [0039], ¶ [0093], ¶ [0128], and Figs. 2 steps 200-205, Fig. 3 elements 301-303); dividing, by a controller, the route into a plurality of sections (HEINZ, e.g., “…the plurality of data sets can be transferred from the external computer by the above procedure onto a transportation vehicle computer so that the values for the speed and/or distances of many transportation vehicles, i.e., the driving behavior of many drivers, can be provided to a transportation vehicle...”, “…it can be evaluated how fast a driver has passed a specific route section of a road, for example, a bend”, of ¶ [0113]-¶ [0117], ¶ [0123]-¶ [0126], and Figs. 2 steps 200-205, Fig. 3 elements 301-303); receiving, by a transceiver, a speed profile (e.g., the values for the speed and the distance are determined and stored, therefore, receiving) for each section on the route (HEINZ, e.g., “…a plurality of transportation vehicles, e.g., a transportation vehicle fleet, the values for the speed and the distance, as described above, are determined and stored. Via an interface attached at the transportation vehicle computer, for example, via a CAN adapter...”, of ¶ [0113]-¶ [0117], and Figs. 2 steps 200-205, Fig. 3 elements 301-303); and correcting, by the controller, the map based on the received speed profile for each section (HEINZ, e.g., “…After traveling through a section of a route, driving data of the driver are compared with the driving data of other drivers (temporally or temporally coherently as described above). Corresponding parameters of a driver profile such as, for example, the speed can then be adapted...”, of ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403).
                    HEINZ further teaches wherein the receiving includes when receiving a plurality of speed profiles of vehicles that are driving on the each section from a server (e.g., “…The external processing device can, for example, be an external server device…” of ¶ [0039]), selecting (e.g., adapting the speed, therefore, selecting) one speed profile that is most similar to a driving style of a driver of a host vehicle (HEINZ, e.g., “…After traveling through a section of a route, driving data of the driver are compared with the driving data of other drivers...Corresponding parameters of a driver profile such as, for example, the speed can then be adapted...”, of ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, Fig. 6 elements 401-403), and operating the host vehicle based on the selected one speed profile (HEINZ, e.g., “…Corresponding parameters of a driver profile such as, for example, the speed can then be adapted...”, of ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], ¶ [0175], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 6). However, HEINZ does not explicitly teach controlling a hybrid vehicle; storing, by a storage, a map in which an on reference value and an off reference value of an engine are recorded.
                     In an analogous field of endeavor, Song teaches controlling a hybrid vehicle (Song, e.g., “…A driving control method for a hybrid vehicle is capable of improving fuel efficiency of the hybrid vehicle…selecting a point of time at which an engine is turned on/off in the hybrid vehicle in response to a driving situation, and controlling driving of the engine and a motor accordingly….” of Abstract, ¶ [0031]- ¶ [0043], ¶ [0056]- ¶ [0058], and Figs. 1-5 steps S10-S40); storing, by a storage, a map in which an on reference value and an off reference value of an engine are recorded (e.g., “…correct a basic engine-on reference value which is set to turn on an engine and a basic engine-off reference value which is set to turn off the engine…”, “…the controller C obtains the basic engine-on reference value from the map, the map selects and uses the basic engine-on reference value…previously stored according to the SOC of the battery and the vehicle velocity…” of Abstract, ¶ [0031]- ¶ [0043], ¶ [0056]- ¶ [0058], and Figs. 1-5 steps S10-S40). 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the instant invention to modify the system of HEINZ by adding the above features, as taught by Song, so as to efficiently utilize, and preserve the energy. 

          Consider claim 12:
                     The combination of HEINZ, Song teaches everything claimed as implemented above in the rejection of claim 11. In addition, HEINZ teaches receiving a speed profile for a corresponding section at a time of entering the each section (HEINZ, e.g., “…smoothness of the road and wetness of the road…Information relating to the bend position of the specific section of the route also constitutes examples for observable driving data...”, of ¶ [0103], ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], ¶ [0175], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 6). 

         Consider claim 13:
                     The combination of HEINZ, Song teaches everything claimed as implemented above in the rejection of claim 11. In addition, HEINZ teaches wherein the dividing includes: dividing the route starting from at least one of Interchange (IC), Junction (JC), a point at which a number of lanes increases, or a point at which the number of lanes decreases (HEINZ, e.g., “…at a speed at a specific time, e.g., at 15:10 over a section A1 of a route 401. To classify his driving behavior, for comparison driving data of a plurality of other drivers in a time interval from 15:00-15:20 on the same day, i.e., close in time to the travel of the driver, are evaluated...”, of ¶ [0103], ¶ [0113]-¶ [0117], ¶ [0143]-¶ [0149], ¶ [0175], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5).        
                     
         Consider claim 15:
                     The combination of HEINZ, Song teaches everything claimed as implemented above in the rejection of claim 11. In addition, HEINZ teaches receiving, by the transceiver, an average speed and an average acceleration of other vehicles that drive on a reference road (HEINZ, e.g., “…by a linear regression, an average speed for a not yet traveled section of the route can be calculated based on an average speed for an already traveled section of the route. On the basis of this estimate, for example, parameters, for example, for the driver assistance system, can be adapted and the actuation of functions of the driver assistance system can be optimized...”, of ¶ [0069], ¶ [0099], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5). 

          Consider claim 16:
                     The combination of HEINZ, Song teaches everything claimed as implemented above in the rejection of claim 15. In addition, HEINZ teaches wherein the selecting includes: selecting (e.g., adapting the speed, therefore, selecting) one speed profile that is the most similar to the driving style of the driver of the host vehicle (HEINZ, e.g., “…an average speed for a not yet traveled section of the route can be calculated based on an average speed for an already traveled section of the route. On the basis of this estimate, for example, parameters, for example, for the driver assistance system, can be adapted and the actuation of functions of the driver assistance system can be optimized...”, of ¶ [0069], ¶ [0099], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5), an average speed and an average acceleration of the host vehicle driving on the reference road, an average speed of each speed profile for the each section (HEINZ, e.g., “…an average speed for a not yet traveled section of the route can be calculated based on an average speed for an already traveled section of the route...”, of ¶ [0069], ¶ [0099], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5) and an average speed of a plurality of speed profiles, and an average acceleration of each speed profile for the each section and an average acceleration of the plurality of speed profiles (HEINZ, e.g., “…On the basis of this estimate, for example, parameters, for example, for the driver assistance system, can be adapted and the actuation of functions of the driver assistance system can be optimized...”, of ¶ [0069], ¶ [0099], and Figs. 2 steps 200-205, Fig. 3 elements 301-303, Fig. 4 elements 401-403, and Fig. 5).       

Allowable Subject Matter
Claims 7-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the claims 7-10, 17-20 either in singularity or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
         Oshiro et al. (US Pub. No.: 2014/0277971 A1) teaches “A system and method for generating vehicle fuel economy estimates. Information describing a path of travel and a vehicle are received from a user. A detailed representation of the path of travel is obtained. Road condition information for segments of the path of travel is obtained, and the path of travel is verified as being traversable by the described vehicle. This information is used to generate a drive cycle profile, which contains at least the simulated path traversed by the vehicle, the speed of the vehicle along segments of the path, and any ambient conditions taken into account when predicting the speed of the vehicle. One or more drive cycle profiles are used to generate a fuel economy estimate for the vehicle.”
          Sujan et al. (US Pub. No.: 2017/0043776 A1) teaches “A system and method for controlling performance of a vehicle engine by sensing and/or accessing data regarding the driving environment and adjusting at least one of an engine output torque limit and a shifting schedule for the vehicle based on the sensed data.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BABAR SARWAR/Primary Examiner, Art Unit 3667